Cameron, J.
delivered the opinion of the Court.
The evidence offered by the defendants, to prove a parol agreement inconsistent with, and repugnant to the bond of submission executed by the parties, was properly rejected, because forbidden by policy and the plain rules of law; which prohibits the parties to a deed, from contradicting it by parol evidence, unless in cases of fraud and accident.
The evidence offered by the plaintiffs, to prove the declarations of the defendant’s testator, that the negroes in question were purchased by him for plaintiff’s testator, notwithstanding the bill of sale was made absolutely to defendant’s testator by the seller, was improperly rejected.
The rule of law which disallows the introduction of parol evidence, for the purpose of contradicting, altering, or varying a deed, applies only to the parties to the instrument. This is settled in the case of Shepperd v. Glasgow, decided in this Court. As then, the testator of the plaintiffs was not a party to the bill of sale, by which the negroes were transferred to defendant’s testator, the former is not precluded from availing himself of the testimony proposed.
Let there be a new trial on this issue.